Case 13-33317        Doc 47     Filed 01/28/19     Entered 01/28/19 16:26:38          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 33317
         David Gilbert
         Rosann Gilbert
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/21/2013.

         2) The plan was confirmed on 10/24/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/06/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 08/16/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $69,544.90.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-33317             Doc 47   Filed 01/28/19    Entered 01/28/19 16:26:38                 Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor             $44,535.00
           Less amount refunded to debtor                          $105.92

 NET RECEIPTS:                                                                                     $44,429.08


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,500.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,813.45
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,313.45

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 Altair OH XIII LLC                Unsecured         712.00        688.38           688.38        167.37         0.00
 Altair OH XIII LLC                Unsecured         389.00        370.98           370.98          90.20        0.00
 American InfoSource LP            Unsecured         524.00        515.22           515.22        125.27         0.00
 American InfoSource LP            Unsecured      1,045.00       1,007.31         1,007.31        244.92         0.00
 American InfoSource LP            Unsecured         261.00        249.15           249.15          60.58        0.00
 Americredit Financial Ser Inc     Secured       16,240.00     17,038.53        17,038.53      17,038.53    1,291.40
 AT&T Mobility II LLC              Unsecured         115.00        440.98           440.98        107.22         0.00
 ATG Credit LLC                    Unsecured          52.00           NA               NA            0.00        0.00
 ATG Credit LLC                    Unsecured         230.00           NA               NA            0.00        0.00
 ATG Credit LLC                    Unsecured          20.00           NA               NA            0.00        0.00
 BMO Harris Bank NA                Unsecured     81,000.00     80,826.92        80,826.92      19,652.26         0.00
 Capital One Auto Finance          Secured       20,998.00     20,860.69        20,860.69            0.00        0.00
 Commonwealth Edison Company       Unsecured      1,100.00       1,072.35         1,072.35        260.73         0.00
 Cook County Treasurer             Secured             0.00           NA               NA            0.00        0.00
 Diversified Services Group        Unsecured         137.00           NA               NA            0.00        0.00
 DuPage Medical Group              Unsecured      2,106.00            NA               NA            0.00        0.00
 Firstsource Advantage             Unsecured         137.00           NA               NA            0.00        0.00
 Illinois Bell Telephone Company   Unsecured         137.00        164.10           164.10          39.90        0.00
 Merchants Credit Guide            Unsecured      1,860.00            NA               NA            0.00        0.00
 Premier Bankcard                  Unsecured         207.00        153.21           153.21          37.25        0.00
 Sleep Solutions                   Unsecured         300.00           NA               NA            0.00        0.00
 Specialized Loan Servicing LLC    Secured      260,986.00    261,326.76       261,326.76            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-33317        Doc 47      Filed 01/28/19     Entered 01/28/19 16:26:38             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $261,326.76              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $37,899.22         $17,038.53           $1,291.40
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $299,225.98         $17,038.53           $1,291.40

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $85,488.60         $20,785.70              $0.00


 Disbursements:

         Expenses of Administration                             $5,313.45
         Disbursements to Creditors                            $39,115.63

 TOTAL DISBURSEMENTS :                                                                     $44,429.08


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/28/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
